Exhibit 10.2

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is made and entered into as of
April 1, 2018 by and between Advanced Drainage Systems, Inc., a Delaware
corporation (the “Company”), and Thomas M. Fussner, an individual (the
“Consultant”).

Background

Prior to the Consultant’s voluntary retirement on March 31, 2018 (the
“Retirement Date”), the Consultant served as an Executive Vice President and
Co-Chief Operating Officer of the Company. Subject to the terms and conditions
of this Agreement, the Company desires to engage the Consultant, and the
Consultant desires to serve, as a consultant of the Company.

Agreement

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

§1.    Consulting Services. During the Term, the Consultant shall be available
to provide, and shall provide, to the Company such consulting services as any of
the Company’s executive officers (or a designee) may, with reasonable notice,
reasonably request in connection with the Company’s business or affairs (the
“Consulting Services”), not to exceed twenty (20) hours per month. The
Consultant shall provide the Consulting Services in such manner and at such
dates, times and locations (including telephonic and in-person meetings) as any
of the Company’s executive officers (or a designee) may, with reasonable notice,
reasonably request.

§2.    Term. This Agreement shall commence on the date hereof and, except as set
forth in §8, shall continue in effect until the close of business on March 31,
2019 (the “Term”).

§3.    Retainer/Consulting Fee. The Company shall pay to the Consultant, as
compensation in full for the performance by the Consultant of the obligations
set forth in §1, (a) a one-time, lump-sum retainer/consulting fee of $25,000 on
or before April 30, 2018 and (b) a retainer/consulting fee equal to $31,250 per
month during the Term. All such retainer/consulting fees shall be (i) payable on
the last day of each month, (ii) subject to all applicable laws, including any
required tax withholding and/or reporting and (iii) prorated in the event of the
termination of this Agreement prior to the end of a month. It is intended that
each installment of the payments provided under this §3 shall be treated as a
separate payment for purposes of Section 409A of the Internal Revenue Code
(“Section 409A”), and that neither the Company nor the Consultant shall have the
right to accelerate or defer the delivery of any such payments except to the
extent specifically permitted or required by Section 409A.

§4.    Expenses. Provided that the Consultant submits to the Company a written
invoice, together with underlying documentation, for reasonable, out-of-pocket,
pre-approved travel expenses incurred by the Consultant during the Term in
connection with providing the Consulting Services, the Company shall promptly
reimburse the Consultant for such expenses; provided, however, that no such
expenses shall be reimbursable after the end of the calendar year following the
calendar year in which such expenses were incurred.

 

1



--------------------------------------------------------------------------------

§5.    Confidentiality. The Consultant recognizes and acknowledges that he has
and may, in the future, have access to confidential and proprietary information
of the Company through his position as a consultant of the Company, which
constitutes valuable, special and unique assets of the Company. As used herein,
the term “Confidential Information” means all information (a) relating to the
Company and/or its affiliates of a confidential or non-public nature, including
without limitation all data, technology, inventions, discoveries, processes,
techniques, trade secrets, formulae, results of investigations and experiments,
marketing, production, pricing, buying and sales information, customer lists and
other customer information relating to the Company and/or its affiliates, which
have been disclosed to the Consultant or developed or otherwise obtained by the
Consultant during his service as a consultant of the Company or (b) relating to
third parties of a confidential or non-public nature disclosed to the Consultant
during his service as a consultant of the Company to the extent the Company or
any of its affiliates remains subject to confidentiality or use restrictions in
favor of a third party with respect to such information, other than any
information that is or becomes within the public domain, other than through a
breach of this Agreement.

The Consultant acknowledges that Confidential Information is and shall remain
the property of the Company. The Consultant shall not, either during or after
his service as a consultant of the Company, except in connection with his
service as a consultant of the Company, directly or indirectly use or disclose
to any individual, legal entity, partnership, estate, trust, association,
organization or governmental body any Confidential Information unless required
to do so by applicable law or any governmental authority, or otherwise use all
or any part of the Confidential Information for personal gain or in detriment to
the Company. Upon request of the Company, at any time during the course of his
service as a consultant of the Company, upon termination of his service as a
consultant of the Company or thereafter, the Consultant shall promptly return to
the Company all records relating to Confidential Information in whatever form
they exist, and by whomever prepared, which are then in his custody, possession
and/or control.

The federal Defend Trade Secrets Act of 2016 immunizes the Consultant against
criminal and civil liability under federal or state trade secret laws (under
certain circumstances) if the Consultant discloses a trade secret for the
purpose of reporting a suspected violation of law. Immunity is available if the
Consultant discloses a trade secret in either of the following two
circumstances: (i) the Consultant discloses the trade secret (A) in confidence,
(B) directly or indirectly to a government official (federal, state or local) or
to a lawyer, and (C) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) in a legal proceeding, the Consultant
discloses the trade secret in the complaint or other documents filed in the
case, so long as the document is filed “under seal” (meaning that it is not
accessible to the public).

§6.    Termination of Employment; Separation from Service. The parties
acknowledge and agree that (a) the Consultant’s employment was terminated by the
Consultant, by voluntary retirement, on the Retirement Date, and (b) such
termination of employment, this Agreement and the transactions contemplated are
intended to qualify as a “separation from service” with the Company (as such
term is defined for purposes of Section 409A).

§7.    Independent Contractor. The parties agree that, from and after the date
hereof, the Consultant’s relationship with the Company shall be that of an
independent contractor of the

 

2



--------------------------------------------------------------------------------

Company and not that of an employee of the Company. The Consultant shall have no
authority as agent or otherwise to act in the name or on behalf of the Company
or to bind the Company to any contract, agreement or other arrangement
whatsoever. The Company shall not be obligated to make any payments, withhold
any portion of the Consultant’s retainer/consulting fee, or take any other
action pursuant to any federal, state or local laws dealing with income or
Social Security tax withholding, or unemployment or workers’ compensation
insurance, or any other laws dealing with the obligations of an employer to its
employees. The Consultant shall obey all applicable rules and regulations and
meet all applicable requirements regarding employment-related taxes which are
now, or hereafter, may be issued or promulgated under any such laws by any
authorized non-U.S., U.S. federal or U.S. state official; and the Consultant
shall indemnify and hold harmless the Company from any, contributions, taxes or
liability therefor.

§8.    Termination. This Agreement may be terminated by either party at any
time, by giving written notice of such termination to the other party, if such
other party has breached, or has indicated that it is unable or unwilling to
comply with, any of the terms or conditions of this Agreement or of that certain
Amended and Restated Executive Employment Agreement dated as of June 20, 2014.
This Agreement shall terminate immediately upon (a) the expiration of the Term
or (b) the Consultant’s death. Notwithstanding any provision of this Agreement
to the contrary, except for the Company’s obligation to reimburse certain
expenses in accordance with §4, all of the Company’s obligations and all of the
Consultant’s obligations under this Agreement shall terminate upon the
termination of this Agreement, except that any retainer/consulting fee accrued
but not paid on the date of termination of this Agreement shall be paid to the
Consultant (or to the Consultant’s estate in the event of death) on the last day
of the month in which this Agreement terminates.

§9.    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Ohio, without regard to conflicts of
law principles that would cause the application of the laws of any other
jurisdiction.

§10.    Successors and Assigns. This Agreement shall be binding upon, and inure
to the benefit of, the Company (and its successors and assigns) and the
Consultant (and the Consultant’s heirs and personal representatives). The
Consultant shall not assign this Agreement or any rights or obligations under
this Agreement without the prior written consent of the Company; any such
assignment or attempted assignment shall be null and void.

IN WITNESS WHEREOF, the parties have executed this Agreement, which may be
executed in counterparts, all of which shall constitute one and the same
instrument, effective as of the date first set forth above.

 

ADVANCED DRAINAGE SYSTEMS, INC.     By:   /s/ D. Scott Barbour     /s/ Thomas M.
Fussner   D. Scott Barbour, President & CEO     Thomas M. Fussner

 

3